Citation Nr: 0433955	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  02-05 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
cervical spine disability.

2.  Entitlement to service connection for an acquired back 
disability.  

3.  Entitlement to service connection for a disability 
manifested by headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from January 1995 to July 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the St. 
Petersburg, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that additional development is necessary 
prior to the completion of its appellate review.  The 
veteran's service medical records show that he was treated 
for neck pain, back pain and headaches as early as 1995.  The 
service medical records contain various diagnoses including 
neck strain, back strain, Scheuermann's disease, a Schmorl's 
node of the lumbar spine and migraine headaches.  

The veteran underwent VA general medical examination in 
January 2001.  At that time, the examiner did not identify 
any disability in the cervical spine.  The examiner diagnosed 
"Old Sherman's disease" of the thoracic and lumbar spine.  
No diagnosis relative to complaints of headache was recorded.  
Also, it is unclear from the report whether or not the 
veteran's clinical record was available for the examiner's 
review.  

January 2001 radiographic reports, received from T. E. Kirk, 
M.D., show that evaluation resulted in an impression that the 
veteran had minimal old compression deformities of the L1 and 
L2 vertebral bodies.  Views of the cervical spine were 
negative for any abnormality.  

In addition, reports of private chiropractic treatment, dated 
from January 2002 show that the veteran has been receiving 
treatment for neck strain and sprain, back strain and sprain 
and migraine headaches.  Also, an April 2002 statement from 
T. J. Fiore, D.C., shows that the veteran had been treated 
for 14 years for a spinal condition that was exacerbated by 
heavy lifting during the veteran's military service.  This 
statement further indicates that the veteran had recovered 
from his "previous condition" until an exacerbation during 
service.  This indicates Dr. Fiore treated the veteran in 
approximately 1988 before he entered service for back 
problems, and such treatment records would clearly be 
relevant in determining the severity of the veteran's 
condition before service and whether it was, in fact, 
aggravated by service. 

In view of the above, the record contains evidence of 
treatment for neck, back and head pain in service.  There is 
evidence of disability in the post service years, and there 
has been some suggestion of an etiological relationship with 
military service.  Consequently an additional VA examination 
is required to determine current diagnoses and to obtain 
nexus opinions.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  Ask the veteran to complete a release 
form authorizing VA to request his 
treatment records from Dr. Fiore.  The RO 
should ask Dr. Fiore for actual records 
for all treatment received since 1988 (or 
the date he first treated the veteran).  

2.  The RO should ask the veteran to 
submit any pertinent evidence in his 
possession that has not been associated 
with the claims folder previously.  The 
RO should caution the veteran not to 
submit duplicate evidence of information.  

3.  After obtaining the above evidence, 
to the extent available, the RO should 
afford the veteran a VA spine examination 
in order to determine the current nature 
and etiology of any existing cervical 
spine or the back disability.  The 
examiner is requested to provide complete 
diagnoses and to state whether the 
veteran's existing cervical spine or back 
complains are associated with an acquired 
disability or a congenital or 
developmental abnormality.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has cervical spine or back 
disability associated with injury, 
disease or event noted in his military 
service.  In particular, the examiner is 
asked to answer the following question:  
Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's cervical spine or back 
disability is caused or worsened by the 
veteran's military service?  If any 
diagnosed disorder is of congenital or 
development nature (i.e., Scheuermann's 
disease), then the examiner should render 
an opinion as to whether the condition 
was aggravated (i.e., worsened) as a 
result of his military service.  The 
clinical basis for the opinion should be 
set forth in detail.  



4.  After obtaining the above evidence, 
to the extent available, the RO should 
afford the veteran a VA neurological 
examination in order to determine the 
current nature and etiology of any 
existing disability manifested by 
headaches.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.   The examiner is requested to 
provide a complete diagnosis.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a disability manifested by 
headaches associated with injury, disease 
or event noted in his military service.  
In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's disability manifested by 
headaches is causally related to the 
veteran's military service?  The clinical 
basis for the opinion should be set forth 
in detail.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




